     Case 1-18-43429-ess       Doc 49   Filed 10/25/19   Entered 10/25/19 16:07:30




UNITED STATES BANKRUPTCY COURT
EASTERN OF NEW YORK
 ___________________________________
In re:

Loretta Poliseno-Fischer                         Chapter 13
                                                 Case No. Case No. 1-18-43429

             Debtor.
___________________________________

  REPLY AFFIRMATION IN RESPONSE TO THE DEBTOR’S MEMORANDUM OF LAW

       Lisa Milas, an attorney admitted to practice law, in the courts of the State of New

York and in this Court, hereby affirms the following to be true under penalty of perjury.

       1.      I am a partner with Schiller, Knapp, Lefkowitz & Hertzel, LLP attorneys

for AJX Mortgage Trust I, a Delaware Trust, Wilmington Savings Fund Society, FSB,

Trustee by its servicing agent Gregory Funding, LLC (hereinafter the “Creditor”), a

secured creditor of the above-named Debtor. I am fully familiar with the facts of this

case and submit this affirmation in support of the pending application by the Creditor

that the post-petition payments currently held by the Chapter 13 Trustee during the loss

mitigation process be turned over to the Creditor.

                                   PROCEDURAL HISTORY

       2.      The Court adjourned the September 24, 2019 hearings to October 28, 2019

to allow counsel for the debtor to submit a Memorandum of Law and counsel for the

Creditor to submit a Response on the issue of the trustee funds.

       3.      It was agreed at the September 24, 2019 hearing that the Debtor shall
     Case 1-18-43429-ess     Doc 49    Filed 10/25/19   Entered 10/25/19 16:07:30




submit a Memorandum of Law on or before October 8, 2019 and that the Creditor shall

submit its Response on or before October 22, 2019. A letter confirming the briefing

schedule was docketed on October 2, 2019. (See Docket Entry 46).

      4.     On October 22, 2019 counsel for Creditor filed its Memorandum of Law in

accordance with the agreed upon briefing schedule.

      5.     On October 21, 2019, the Trustee’s Motion to Dismiss was adjourned to

November 4, 2019.

      6.     On October 25, 2019, the Debtor filed a Memorandum of Law, well after the

deadline and just one business day prior to the hearing apparently haven taken for

granted the case would be dismissed on October 21, 2019 and funds returned to the

Debtor.

      7.     In light of the foregoing, it respectfully requested this Court consider the

within Reply Affirmation.

                                      ARGUMENT

      8.      The Debtor’s argument regarding “good faith payments” is misplaced. For

the reasons fully set forth in the GF’s Memorandum of Law the funds held by the trustee

are clearly post-petition payments. If they were “good faith payments” as a mirage place

holder, just to go back to debtor, why make the Debtor pay anything at all?

      9.      The Debtor is seeking to capitalize on the purported increase in value of

the property. However, the claimed increase in value is not dispositive. The funds at
     Case 1-18-43429-ess       Doc 49     Filed 10/25/19    Entered 10/25/19 16:07:30




issue are being held by the Trustee represent post-petition payments not Chapter 13 Plan

payments. The payments cannot be characterized in a manner that makes them other than

what they are—post-petition payments.

       10.    Moreover, the valuation currently be claimed by the Debtor is at odds with

the valuation she provided to this Court at the time of filing.

       11.    On or about June 13, 2018, the Debtor filed a petition for relief under Chapter

13 of the United States Bankruptcy Code in this Court. Schedule “A” of the petition valued

the subject property at $510,000.00. A copy of Schedule A is annexed hereto as Exhibit “A”.

       12.    On October 25, 2019 Debtor’s Counsel filed Memorandum of Law stating,

“On May 14, 2019, Debtor obtained an appraisal of the Property. See Exhibit B. The appraisal

shows that on the date this petition was filed of the property was $777,000.00.” (emphasis

added).

       13.    The Debtor’s lack of candor belies her claim of good faith. “The integrity and

effectiveness of the bankruptcy process is founded upon the premise that debtors file

complete and accurate schedules, upon which the Court, trustees and creditors can rely.” In

re Edwards, No. 03-10018, 2003 WL 22016324, at *8 (Bankr. D. Vt. Aug. 26, 2002); see also

Fed. R. Bankr. P. 1008. “All petitions, lists, schedules, statements and amendments thereto

shall be verified or contain an unsworn declaration as provided in 28 U.S.C. § 1746.”

       14.    The loan remains contractually due for the August 1, 2010 payment.

The Creditor advises as of October 25, 2019 the current payoff stands at $671,884.92
     Case 1-18-43429-ess        Doc 49    Filed 10/25/19    Entered 10/25/19 16:07:30




including an escrow advance now totaling $63,876.52.

       15.    Despite failing to pay the mortgage in over nine years, the debtor’s

“appraisal” shows substantial upgrades to the property including – “new kitchens-Bath-

finished Basement, New Roof – Deck”. Luxuries enjoyed by the Debtor while the creditor

received nothing. The Debtor’s conduct demonstrates a sense of entitlement not

obligation.

       16.       Notwithstanding the gargantuan mortgage arrears and nine year default on

the Creditor cooperated in good faith with the Debtor’s request for loss mitigation by filing its

Loss Mitigation Contact Designation and Financial Package on July 2, 2018. The Debtor

failed to provide any documentation forcing the Creditor to file motion to terminate loss

mitigation. The Creditor’s September 18, 2019 motion terminate loss mitigation resulted in

the Court directing the Debtor to submit complete package by October 5, 2018 (Docket

Entry October 1, 2018). It is inequitable permit the debtor to benefit from the delaying loss

mitigation process and then deprive the Creditor of payment.

       17.       The Debtor cannot claim the Creditor’s acted unreasonably in its loss

mitigation proposal after a nine year default in payments and pre-petition mortgage arrears

in the amount of 300,777.87.

       18.    The Debtor’s argues that … “upon termination of the program or dismissal

of the case the Trustee has routinely reimbursed the balance of the funds paid directly to

the Debtor” (Point 11, paragraph 2).
      Case 1-18-43429-ess        Doc 49     Filed 10/25/19     Entered 10/25/19 16:07:30




       19.     It’s not a matter of routine but statute which provides authority to return

funds to the Debtor upon dismissal. See Section 1326(a). Contrary to the facts sets forth in the

Debtor’s Memorandum of Law, upon information and belief, the Chapter 13 Trustee doesn’t

routinely turn over funds to the Debtor upon termination of loss mitigation absent a dismissal.

        20.    Section 1326(a)(2), provides the authority for the distribution of payments

retained by the trustee as it states:

       A payment made under paragraph (1)(A) shall be shall be retained by the trustee
       until confirmation or denial of confirmation. If a plan is confirmed, the trustee shall
       distribute any such payment in accordance with the plan as soon as is practicable. If
       a plan is not confirmed, the trustee shall return any such payments not previously
       paid and not yet due and owing to creditors pursuant to paragraph (3) to the
       debtor, after deducting any unpaid claim allowed under section 503(b).
     Case 1-18-43429-ess       Doc 49     Filed 10/25/19    Entered 10/25/19 16:07:30




       21.    However, 1326(a)(2) is not applicable in the instant case as confirmation has

not been denied and the case has not been dismissed. Moreover, termination of loss

mitigation is not basis under 1326(a)(2) for the trustee’s funds to be turned over to the

Debtor. The Debtor provides absolutely no statutory authority for the trustee to turn over

the funds to the Debtor upon termination of loss mitigation.

Dated: October 25, 2019                    SCHILLER & KNAPP LEFKOWITZ &
                                           HERTZEL LLP

                                       By: _s/Lisa Milas______________
                                           Lisa Milas, Esq.
                                           Attorneys for AJX Mortgage Trust I, a
                                           Delaware Trust, Wilmington Savings Fund
                                           Society, FSB, Trustee, by its servicing agent
                                           Gregory Funding, LLC
                                           950 New Loudon Road
                                           Latham, New York 12110
                                           (518) 786-9069
